DETAILED ACTION
Claims 1-20 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodman et al (U.S. Pat. Pub. No. 2009/0265707 A1, hereinafter Goodman).
Goodman was cited in the IDS filed on 06/16/2021.

As per claim 1, Goodman teaches the limitations as claimed, including a resource scheduling method, the resource scheduling method comprising:
monitoring whether a current system is able to bear a load of a target application which has triggered and entered a high-computational-power scenario (Paragraphs [0035] and [0039]);
subjecting the system to resource scheduling in a case that the system is monitored to be unable to bear the load of the target application (Paragraph [0039]); and
running the target application in the high-computational-power scenario based on scheduled system resources (Paragraph [0040[).

As per claim 2, Goodman teaches monitoring whether the target application which has triggered and entered the high- computational-power scenario exists in the system according to running state data of applications running in the current system; and monitoring whether the system is able to bear the load of the target application in a case that the target application exists in the system (Paragraph [0039]).

As per claim 3, Goodman teaches determining a running application as the target application in a case that the running state data of the running application is detected to meet a condition to trigger the high- computational-power scenario (Paragraph [0039]).

As per claim 4, Goodman teaches calculating a system load pressure score according to the current running state data of each running application in the system and a current idle rate of a central processing unit (CPU); and determining that the system is unable to bear the load of the target application in a case that the system load pressure score is detected to be greater than a load pressure threshold value (Paragraph [0039]).

As per claim 5, Goodman teaches subjecting a CPU and/or other running applications which have not triggered or entered the high-computational-power scenario in the system to resource scheduling (Paragraph [0039]; Figure 1).

As per claim 6, Goodman teaches based on a time-sharing processing mechanism of the CPU, prolonging a process handling time of the target application in the system, and shortening the process handling time of the other running applications (Paragraph [0039], where the act of scheduling and reallocating resources will by definition prolong some processes and shorten others).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

As per claim 8, Goodman teaches suspending silence processes of the other running applications in the system (Paragraph [0039]; Fig. 2A).

As per claims 10-15 and 17, they are apparatus claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 19 and 20, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Wei et al (U.S. Pat. Pub. No. 2014/0108838 A1, hereinafter Wei).

As per claim 7, Goodman does not expressly teach regulating a CPU frequency in the system to a maximum frequency.

However, Wei teaches regulating a CPU frequency in the system to a maximum frequency (Paragraph [0004]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Wei with those of Goodman in order to allow for Goodman’s method to schedule and execute tasks with the maximum efficiency, which could increase buy-in among prospective users.

As per claim 16, it is an apparatus claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Guim Bernat et al (U.S. Pat. Pub. No. 2021/0144517 A1, hereinafter Guim Bernat).

As per claim 9, Goodman does not expressly teach that the system is an intelligent vehicle- mounted system, and the target application at least comprises a map navigation application and an intelligent voice application.

However, Guim Bernat teaches that the system is an intelligent vehicle-mounted system (Paragraph [0015]; Figure 12), and the target application at least comprises a map navigation application (Paragraph [0643]) and an intelligent voice application (Paragraph [0361]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Guim Bernat with those of Goodman in order to allow for Goodman’s method to more flexibility handle different scenarios where it could be useful, such as in a vehicle.  Such flexibility could increase its usefulness to thus increase buy-in among potential users.

As per claim 18, it is an apparatus claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196